 
Exhibit 10.3
CHROMADEX, INC. - DARTMOUTH EXCLUSIVE LICENSE AGREEMENT
This Agreement, effective this 13th day of July 2012, between
TRUSTEES OF DARTMOUTH COLLEGE, a non-profit educational and research institution
existing under the laws of the State of New Hampshire, and being located at
Hanover, New Hampshire 03755, hereinafter called Dartmouth,
and
CHROMADEX, INC., a corporation of the State of California, with a principal
place of business at 10005 Muirlands Blvd., Suite G, Irvine, California 92618;
hereinafter called Company.
WHEREAS, Dartmouth, under the direction of principal investigator Charles
Brenner, Ph.D. has developed Nicotinamide Riboside Assay System and its uses;
and
WHEREAS, Dartmouth represents that it has the right to grant licenses granted in
this agreement; and
WHEREAS, Company wishes to obtain a license under the terms and conditions
hereinafter set forth, and to use its expertise and resources to manufacture and
market the technology;
NOW THEREFORE, in consideration of the premises and the faithful performance of
the covenants herein contained, IT IS AGREED:
ARTICLE I. Definitions
Section 1.01 Dartmouth Patent Rights. "Dartmouth Patent Rights" shall mean
United States Patent No. 8,197,807 Issued June 12, 2012, United States Patent
Application Serial No. 11/542,832 filed October 4, 2006, United States Patent
Application Serial No. 13/260,392, filed September 26, 2011, and United States
Patent No. 8,114,626,Issued February 14, 2012 and any United States or Foreign
Patents issuing therefrom, and any continuations, continuations-in-part,
divisions, reissues, reexaminations or extensions thereof. Dartmouth shall be
the assignee and owner of all such Patents and Patent Applications.
Section 1.02 Licensed Products. "Licensed Products" shall mean any products or
processes covered by or made, in whole or in part in a given territory, by the
use of Dartmouth Patent Rights.
Section 1.03 Field. The "Field" of this Agreement shall mean the following
fields:
Field 1: dietary supplements, sports performance enhancing products, foods with
health claims, such as energy bar, skin care/cosmetic products;
Field 2: food or drink products requiring FDA approval;
Field 3: consumer foods, such as margarine, yogurt, and cereal;
Field 4: research.
Section 1.04 Territory. The “Territory” shall mean the world.
 
-1-

 
 
Section 1.05 Subsidiary. "Subsidiary" shall mean a legal entity at least 50% of
the voting stock of which is owned directly or indirectly by Company.
Section 1.06 Agreement. "Agreement" shall mean this License Agreement.
Section 1.07 Net Sales. "Net Sales" shall mean the gross billing price Company
or its subsidiaries charge to their customers for Licensed Products, less sales,
use, occupation and excise taxes, and transportation, discounts, returns and
allowances in lieu of returns.
Section 1.08 Effective Date. "Effective Date" shall mean the date first written
above and shall be the Effective Date of this Agreement.
Section 1.09 License Year. The "First License Year" shall mean the period
commencing on the Effective Date and ending December 31, 2012. The second and
all subsequent "License Years" shall commence on January 1 and end on December
31 of each year.
Section 1.10 Calendar Quarter. "Calendar Quarter" shall mean the periods ending
on March 31, June 30, September 30 and December 31 of each year.
ARTICLE II. Grant
Section 2.01 License Grant. Dartmouth hereby grants to Company and its
Subsidiaries an exclusive, royalty-bearing license under Dartmouth Patent Rights
to make, have made, use, and/or sell Licensed Products in the Field in the
Territory subject to any rights which may be required to be granted to the
Government of the United States of America pursuant to 35 U.S.C. §§200-211.
Notwithstanding the foregoing, Dartmouth expressly reserves a non-transferable
royalty-free right to use the Dartmouth Patent Rights in the Field by its
faculty, staff and researchers, for educational and research purposes only.
Company agrees during the period of exclusivity of this license in the United
States that any Licensed Product produced for sale in the United States will be
manufactured substantially in the United States to the extent it is commercially
reasonable.
Section 2.02 Sublicenses. Company shall have the right to grant sublicenses to
third parties under Dartmouth Patent Rights to make, have made, use and sell the
Licensed Products with the consent of Dartmouth , which consent shall not be
unreasonably withheld, except that such sublicenses shall be in writing and
expressly subject to the terms of this Agreement. Such consent is given to Opko
Health, Inc. as of the Effective Date. Company agrees to be responsible for the
performance hereunder by its sublicensees. Dartmouth shall have the right to
review such sublicenses to assure conformity with this Section. Upon termination
of this Agreement, any such sublicenses will revert directly to Dartmouth.
Section 2.03 Patents. Upon execution of the Agreement, Company shall reimburse
Dartmouth for expenses Dartmouth has incurred for the preparation, filing,
prosecution and maintenance of Dartmouth Patent Rights as of the Effective Date
and in accordance with the amounts below:
a) 
US Patent No. 8,197,807 - $21,482.15
b) 
US Patent Application Serial No. 11/542,832 - Company will reimburse for future
expenses.
c) 
US Patent No. 8,114,626 - $8,542.67
d) 
US Patent Application Serial No. 13/260,392 - Company will reimburse for future
expenses.
e) 
Australian Patent Application Serial No. 2006238858 – Company will pay $1,269.02
Annuity due by August 1 and future expenses
f) 
Canadian Patent Application Serial No. 2,609,633 – Company will pay $1,719.16
Annuity due by August 1 and future expenses
 
-2-

 
 
Dartmouth shall control all future preparation, filing, prosecution and
maintenance of Dartmouth Patent Rights. Dartmouth shall invoice and Company
shall reimburse Dartmouth for all future expenses in connection with these
activities. Late payments shall be subject to an interest charge of one and one
half percent (11/2%) per month. If Company chooses to discontinue prosecution or
maintenance of any United States Patent or Patent Application, which is a
subject of Dartmouth Patent Rights, it will so inform Dartmouth within a
reasonable time before implementation of such decision. Dartmouth then shall
have the right to prosecute or maintain such Patent or Patent Application on its
own and at its own expense, in which case the license to Company under such
Patent or Patent Application will terminate. COMPANY shall notify Dartmouth by
at least three (3) months before a National Phase deadline whether it will
support the filing of patent applications in particular foreign territories. If
COMPANY decides not to support the filing or maintaining foreign applications,
Dartmouth reserves the right to file or maintain such applications on its own,
in which case the license to COMPANY in the particular territory will terminate.
 
           ARTICLE III. Confidentiality and Representations
Section 3.01 Mutual Confidentiality. Company and Dartmouth realize that some
information received by one party from the other pursuant to this Agreement
shall be confidential. It is therefore agreed that any information received by
one party from the other, and clearly designated in writing as "CONFIDENTIAL" at
the time of transfer, shall not be disclosed by either party to any third party
and shall not be used by either party for purposes other than those contemplated
by this Agreement for a period of three (3) years from the termination of the
Agreement, unless or until --
(a) said information shall become known to third parties not under any
obligation of confidentiality to the disclosing party, or shall become publicly
known through no fault of the receiving party, or
(b) said information was already in the receiving party's possession prior to
the disclosure of said information to the receiving party, except in cases when
the information has been covered by a preexisting Confidentiality Agreement, or
(c) said information shall be subsequently disclosed to the receiving party by a
third party not under any obligation of confidentiality to the disclosing party,
or
(d) said information is approved for disclosure by prior written consent of the
disclosing party, or
(e) said information is required to be disclosed by court order or governmental
law or regulation, provided that the receiving party gives the disclosing party
prompt notice of any such requirement and cooperates with the disclosing party
in attempting to limit such disclosure.
Section 3.02 Corporate Action. Dartmouth and Company each represent and warrant
to the other party that they have full power and authority to enter into this
Agreement and carry out the transactions contemplated hereby, and that all
necessary corporate action had been duly taken in this regard.
 
-3-

 
 
ARTICLE IV. Due Diligence
 
Section 4.01 Milestones. Company has represented to Dartmouth, to induce
Dartmouth to issue this license, that it will commit itself to a diligent
program of exploiting the Licensed Products so that public utilization will
result therefrom. As evidence thereof, Company shall adhere to the following
milestones timeline from the
Effective Date and associated payments:
Field
 
Milestone
 
Timing
 
Payment
 
Field 1
 
Commercial-scale production
12 months
$2K
Cumulative sales >3kg
18 months
$5K
$200K cumulative sales
24 months
$10K
$1M cumulative sales
36 months
$15K
Field 2
 
Cumulative sales >3kg
36 months
$5K
Cumulative sales >20kg
48 months
$10K
Field 3
 
Cumulative sales >3kg
18 months
$5K
$100K cumulative sales
24 months
$10K
$500K cumulative sales
36 months
$15K
Field 4
 
$5K cumulative sales
24 months
$500
$10K cumulative sales
36 months
$1k

 
It is acknowledged that if the above milestones are not accomplished by the
dates specified in this Section 4.01, the licenses shall terminate unless
payments in the above amounts are made to Dartmouth within thirty (30) days of
the specified dates in accordance with Section 9.02.
 
ARTICLE V. Payments, Records and Reports
Section 5.01 Payments. For the rights and privileges granted under this license,
Company shall pay to Dartmouth
(a) an earned royalty of 3% based on the value of Net Sales of the Licensed
Products. If Licensed Product is combined with another product and/or ingredient
and sold by Company in such a combination ("Combination Product"), then Net
Sales of the Licensed Product for the earned royalty calculation shall be Net
Sales of the Combination Product multiplied by A divided by B (A/B), where A is
the sale price of the Licensed Product when sold separately and B is the sale
price of the Combination Product; and
(b) a non-refundable, non-creditable, one-time license access fee of $50,000 due
upon execution of this Agreement; and
(c) annual license maintenance fee of $35,000 due upon each anniversary of the
agreement and creditable towards preceding annum's royalty payments per Section
5.01(a); and
 
-4-

 
 
(d) thirty percent (30%) of any consideration received from an infringement
settlement less litigation expenditures, as described in Section 8.01, and from
each sublicense, on the sale of Licensed Products (e.g., license issue fees,
license maintenance fees, lump sum payments in lieu of royalty payments, stocks,
and earned royalty, etc.) received from each sublicensee of Company for the
grant of a sublicense
Section 5.02 Reports. Company shall render to Dartmouth:
(a) within forty five (45) days after the end of each Calendar Quarter a written
account of all quantities of Licensed Products subject to royalty hereunder sold
by Company, any Subsidiary, and any sublicensee during such Calendar Quarter,
the calculation of royalty thereon, and sufficient data for Dartmouth to verify
the calculation, including gross sales and allowable deductions to derive to Net
Sales figures, and shall simultaneously pay in United States dollars to
Dartmouth the royalty due with respect to such sales. Conversion of foreign
currency to U.S. dollars shall be made at the conversion rate existing in the
United States on the date of royalty payments by Company. Such report shall be
certified as correct by an officer of Company. If no Licensed Products subject
to royalty hereunder have been sold by Company, its Subsidiaries and its
sublicensees during any such quarter, Company shall so report in writing to
Dartmouth within forty five (45) days after the end of said quarter. If
royalties for any License Year do not equal or exceed the minimum royalties
established in Section 4.02, Company shall include the balance of the minimum
royalty with the payment for the Calendar Quarter ending December 31. Late
payments shall be subject to an interest charge of one and one half percent
(11/2%) per month.
(b) within sixty (60) days after the close of each License Year written annual
reports which shall include but not limited to: reports of progress on research
and development, regulatory approvals, manufacturing, sublicensing, marketing
and sales during preceding twelve (12) months as well as plans for coming year.
Company shall also provide any reasonable additional data Dartmouth requires to
evaluate Company's performance.
(c) within thirty (30) days of occurrence report of the date of first sale of
Licensed Products in each country.
Section 5.03 Books of Accounts. Company, its Subsidiaries and sublicensees shall
keep full, true and accurate books of accounts and other records containing all
particulars which may be necessary for the purpose of ascertaining and verifying
the royalties payable to Dartmouth by Company hereunder. Upon Dartmouth's
request, Company, its Subsidiaries and sublicensees shall permit an independent
Certified Accountant selected by Dartmouth (except one to whom Company has some
reasonable objection), to periodically have access during ordinary business
hours to such records of Company, its Subsidiaries and sublicensees as may be
necessary to determine, for any quarter ending not more than three (3) years
prior to the date of such request, the correctness of any report and/or payment
made under this Agreement. In the event that any such inspection shows an
underreporting and underpayment in excess of five percent (5%) for any twelve
(12) month period, then Company shall pay the cost of such examination.
ARTICLE VI. Technical Assistance and Commercial Development
Section 6.01 Technical Assistance. Throughout the term of the Agreement,
Dartmouth agrees to permit Company and its designees to consult with its
employees and agents regarding developments and enhancements made subsequent to
the Effective Date relating to the Licensed Products, at such times and places
as may be mutually agreed upon; provided that Company agrees to make suitable
arrangements with, and to compensate the Dartmouth employees and agents for such
consultation.
Section 6.02 Commercial Development. During the term of this Agreement, Company
agrees to use commercially reasonable efforts to effectively manufacture and
market Licensed Products. Such efforts will include sublicensing, development of
promotional literature, mailings, and journal advertisements.
Section 6.03 Name. Company shall not use and shall not permit to be used by any
other person or entity the name of Dartmouth nor any adaptation thereof, or the
name of Dartmouth's employees, in any advertising, promotional or sales
literature, or for any other purpose without prior written permission of
Dartmouth, such permission not to be unreasonably withheld, except that Company
may state that it is licensed by Dartmouth under Dartmouth Patent Rights and
that Company may refer to publications by Dartmouth personnel which relate to
the Dartmouth Patent Rights.
 
-5-

 
 
ARTICLE VII. Indemnity, Insurance, Disclaimers
 
Section 7.01 Indemnity. Company shall defend and indemnify and hold Dartmouth
and its trustees, officers, agents and employees (the "Indemnitees") harmless
from any judgements and other liabilities based upon claims or causes of action
against Dartmouth or its employees which arise out of alleged negligence in the
development, manufacture or sale of Licensed Products by Company, its
Subsidiaries, and sublicensees, or from the use by the end users of Licensed
Products, except to the extent that such judgements or liabilities arise in
whole or in part from the gross negligence or willful misconduct of Dartmouth or
its employees, provided that Dartmouth promptly notifies Company of any such
claim coming to its attention and that it cooperates with Company in the defense
of such claim. If any such claims or causes of action are made, Dartmouth shall
be defended by counsel to Company, subject to Dartmouth's approval, which shall
not be unreasonably withheld. Dartmouth reserves the right to be represented by
its own counsel at its own expense.
 
Section 7.02 Insurance. At such time as any product, process, service relating
to, or developed pursuant to, this Agreement is being commercially distributed
or sold (other than for the purpose of obtaining regulatory approvals) by
Company or by a sublicensee, Subsidiary or agent of Company, Company shall at
its sole cost and expense, procure and maintain comprehensive general liability
insurance in amounts not less than $2,000,000 per incident and naming the
Indemnitees as additional insureds. Such comprehensive general liability
insurance shall provide (i) product liability coverage and (ii) broad form
contractual liability coverage for Company's indemnification under this
Agreement. If Company elects to self-insure all or part of the limits described
above (including deductibles or retentions which are in excess of $250,000
annual aggregate) such self-insurance program must be acceptable to Dartmouth
and Dartmouth Risk Manager. Such insurance will be considered primary as to any
other valid and collectible insurance, but only as to acts of the named insured.
The minimum amounts of insurance coverage required shall not be construed to
create a limit of Company's liability with respect to its indemnification under
this Agreement.
Company shall provide Dartmouth with written evidence of such insurance upon
request of Dartmouth. Company shall provide Dartmouth with written notice at
least fifteen (15) days prior to the cancellation, non-renewal or material
change in such insurance; if Company does not obtain replacement insurance
providing comparable coverage within such fifteen (15) day period, Dartmouth
shall have the right to terminate this Agreement effective at the end of such
fifteen (15) day period without notice or any additional waiting periods.
Company shall maintain such comprehensive general liability insurance beyond the
expiration or termination of this Agreement during (i) the period that any
product, process, or service, relating to, or developed pursuant to, this
Agreement is being commercially distributed or sold by Company or by a
sublicensee, Subsidiary or agent of Company and (ii) a reasonable period after
the period referred to in (i) above which in no event shall be less than fifteen
(15) years.
Section 7.03 Disclaimer. Nothing contained in this Agreement shall be construed
as:
(a) a warranty or representation by Dartmouth as to the validity or scope of any
Patent Rights;
(b) a warranty or representation that any Licensed Products manufactured, used
or sold will be free from infringement of patents, copyrights, or rights of
third parties, except that Dartmouth represents that it has no knowledge of any
existing issued patents or copyrights which might be infringed;
(c) except as provided in Section 7.01, an agreement to defend against actions
or suits of any nature brought by any third parties.
 
 
-6-

 
 
DARTMOUTH MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF LICENSED PRODUCTS
 ARTICLE VIII. Infringement Matters
Section 8.01 Infringement by Third Parties. Company shall give Dartmouth prompt
notice of any incident of infringement of Dartmouth Patent Rights coming to its
attention. The parties shall thereupon confer together as to what steps are to
be taken to stop or prevent such infringement. Company shall be entitled to
commence proceedings in its own name against the infringer, in which event
Company shall be responsible for all legal costs incurred, without recourse to
Dartmouth, however Dartmouth agrees to appear as a party in any such proceedings
if requested by COMPANY and such request is not unreasonably burdensome on
Dartmouth. Company also agrees to reimburse Dartmouth for out of pocket costs
spent in connection with said request. Financial recoveries from any such
litigation will first be applied to reimburse Company for its litigation
expenditures and 30% of additional recoveries will be paid to Dartmouth. If
Company chooses not to commence litigation within ninety (90) days from the date
the parties confer regarding the infringement, Dartmouth may commence
proceedings against the infringer, in which case Dartmouth shall be responsible
for any legal costs incurred and will be entitled to retain any damages
recovered. In any action to enforce Dartmouth Patent Rights, either party, at
the request and expense of the other party shall cooperate to the fullest extent
reasonably possible. Company may not settle any infringement action in any way
detrimental to Dartmouth Patent Rights without the expressed written consent of
Dartmouth.
ARTICLE IX. Duration and Termination
Section 9.01 Term. This Agreement shall become effective upon the date first
written above, and unless sooner terminated in accordance with any of the
provisions herein, shall remain in full force during the life of the last to
expire patents under Dartmouth Patent Rights contemplated by this agreement in
the last to expire territory. If mutually desired, the parties may negotiate for
an extension of this License. Upon the termination of the Agreement Company
shall have the right to sell the remainder of the Licensed Product on hand,
provided the sales will be subject to the royalty payments of this Agreement.
Section 9.02 Termination - Breach. In the event that either party defaults or
breaches any of the provisions of this Agreement, the other party shall have the
right to terminate this Agreement by giving written notice to the defaulting
party, provided, however, that if the said defaulting party cures said default
within thirty (30) days after said notice shall have been given, this Agreement
shall continue in full force and effect. The failure on the part of either of
the parties hereto to exercise or enforce any right conferred upon it hereunder
shall not be deemed to be a waiver of any such right nor operate to bar the
exercise or enforcement thereof at any time or times thereafter.
Section 9.03 Termination at Will. Company shall have the right to terminate this
Agreement by giving three (3) months advance written notice to Dartmouth to that
effect and paying a termination fee of $5,000. Upon termination, a final report
shall be submitted and royalty and other payments due under Article V, as well
as unreimbursed patent expenses per Section 2.03 due Dartmouth become
immediately payable.
Upon receipt of the termination notice, Dartmouth should be free to start
negotiations with a Third Party for the rights granted herein.
Section 9.04 Insolvency. In the event that Company shall become insolvent, shall
make an assignment for the benefit of creditors, or shall file a petition for
bankruptcy, the Agreement shall terminate.
Section 9.05 Prior Obligations and Survivability. Termination of this Agreement
for any reason shall not release either party from any obligation theretofore
accrued. Sections 3.01, 5.01 – 5.03, 7.01 – 7.03, 9.03, 10.01 – 10.09 shall
survive the termination of this Agreement.
 
-7-

 
 
ARTICLE X. Miscellaneous
Section 10.01 Governing Law. This Agreement shall be construed, governed,
interpreted and enforced according to the laws of the State of New York.
Section 10.02 Notices. Any notice or communication required or permitted to be
given by either party hereunder, shall be deemed sufficiently given, if mailed
by certified mail, return receipt requested, and addressed to the party to whom
notice is given as follows:
If to Company, to:
Frank Jaksch, CEO
ChromaDex, Inc.
10005 Muirlands Blvd Suite G
Irvine, CA 92618
 
If to Dartmouth, to:
Alla Kan
Director
Technology Transfer Office
Dartmouth College
11 Rope Ferry Road
Hanover, NH 03755
 

Section 10.03. Assignment. Neither party shall assign or transfer this Agreement
without the express prior written consent of the other. For purposes of this
Agreement, an assignment or transfer of this Agreement by COMPANY shall be
deemed to occur in connection with (a) an express assignment or transfer or (b)
a general assignment for the benefit of creditors or in connection with any
bankruptcy or other debtor relief law. This section will not be deemed to
prohibit an assignment or transfer of this Agreement in connection to a merger
or consolidation to which COMPANY is a party (regardless of whether COMPANY is
the surviving corporation) or to any other transaction pursuant to which a
change would occur in the "ultimate parent entity" of COMPANY, applying the
rules in effect from time to time under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.
Section 10.04 Entire Agreement. This Agreement represents the entire Agreement
between the parties as of the effective date hereof, and may only be
subsequently altered or modified by an instrument in writing. This agreement
cancels and supersedes any and all prior oral or written agreements between the
parties which relate to the subject matter of this Agreement.
Section 10.05 Mediation and Arbitration. Both parties agree that they shall
attempt to resolve any dispute arising from this Agreement through mediation.
Both parties agree that at least one employee, capable of negotiating an
agreement on behalf of his employer, shall, within three weeks of receipt of
written notification of a dispute, meet with at least one employee of the other
party who is also capable of negotiating an agreement on behalf of his employer.
If no agreement can be reached, both parties agree to meet again within a four
week period after the initial meeting to negotiate in good faith to resolve the
dispute. If no agreement can be reached after this second meeting, both parties
agree to submit the dispute to binding arbitration under the Rules of the
American Arbitration Association before a single arbitrator.
 
-8-

 
 
Section 10.06 Waiver. A failure by one of the parties to this Agreement to
assert its rights for or upon any breach or default of this Agreement shall not
be deemed a waiver of such rights nor shall any such waiver be implied from
acceptance of any payment. No such failure or waiver in writing by any one of
the parties hereto with respect to any rights, shall extend to or affect any
subsequent breach or impair any right consequent thereon.
Section 10.07 Severability. The parties agree that it is the intention of
neither party to violate any public policy, statutory or common laws, and
governmental or supranational regulations; that if any sentence, paragraph,
clause or combination of the same is in violation of any applicable law or
regulation, or is unenforceable or void for any reason whatsoever, such
sentence, paragraph, clause or combinations of the same shall be inoperative and
the remainder of the Agreement shall remain binding upon the parties.
Section 10.08 Marking. Upon Dartmouth's direction and consultation, Company
agrees to mark the Licensed Products with all applicable trademarks, and patent
numbers.
Section 10.09 Headings. The headings of the paragraphs of this Agree-ment are
inserted for convenience only and shall not constitute a part hereof.
 
-9-

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate originals, by their respective officers hereunto duly authorized, the
day and year herein written.
 
THE TRUSTEES OF DARTMOUTH COLLEGE
 
By: /S/ Alla Kan

Date: July 11, 2012
Name: Alla Kan
Title: Director Technology Transfer Office
 
CHROMADEX, INC.
 
By: /S/ Thomas C. Varvaro

Date: July 13, 2012
Name: Thomas C. Varvaro
Title: Chief Financial Officer



 
 
-10-
